Citation Nr: 0100396	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-19 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for gastric ulcer 
disease, status post vagotomy and pyloroplasty, currently 
rated 40 percent disabling.

2.  Entitlement to an increased evaluation varicose veins of 
the right lower extremity, currently rated 20 percent 
disabling. 

3.  Entitlement to an increased evaluation varicose veins of 
the left lower extremity, currently rated 20 percent 
disabling.

4.  Entitlement to an increased evaluation for chronic 
bronchitis, currently rated 10 percent disabling.  

5.  Entitlement to an increased evaluation for bilateral 
defective hearing, currently rated 10 percent disabling. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from September 1949 to July 
1970.

The appeal arises from the July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, denying increased ratings for 
gastric ulcer disease, status post vagotomy and pyloroplasty, 
rated 40 percent disabling; varicose veins of the right leg, 
rated 20 percent disabling; varicose veins of the left leg, 
rated 20 percent disabling; bronchitis, rated 10 percent 
disabling; bilateral defective hearing, rated 10 percent 
disabling; and arteriosclerosis obliterans, rated 
noncompensably disabling.  

The subject of remand, infra, are the claims of entitlement 
to increased ratings for gastric ulcer disease, status post 
vagotomy and pyloroplasty; varicose veins of the right lower 
extremity; varicose veins of the left lower extremity; and 
bronchitis.

The Board notes that in November 1996 and in May 1998 the RO 
denied service connection for blindness based on the failure 
of the veteran to present a well-grounded claim.  The veteran 
subsequently again raised the issue of service connection for 
blindness.  The RO sent the veteran a letter in September 
1999 notifying the him that a prior denial of the claim in 
May 1998 had become final, and that new and material evidence 
had to be submitted to reopen the claim.  The issue has not 
been subsequently addressed by the veteran or his 
representative, and is not currently before the Board for 
consideration.


FINDING OF FACT

The veteran has Level IV auditory acuity in both the left and 
right ears.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral defective hearing have not been met.  38 U.S.C.A. § 
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 
C.F.R.§ 4.85, Diagnostic Code 6100 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

At a June 1999 VA examination the veteran's hearing was 
evaluated.  The veteran reported that he was around gunfire 
and aircraft during his military service.  He reported that 
he had bilateral ringing in the ears which he ignored.  He 
complained of difficulty hearing generally without his 
hearing aids, and especially in background noise and 
listening to television.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:



HERTZ




1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
40
70
85
85
70
LEFT
60
70
85
75
73

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 76 percent in the left ear.  
The assessment was mild sloping to severe sensorineural 
hearing loss in the right ear, and moderately severe to 
severe sensorineural hearing loss in the left ear. 

Disability ratings for hearing loss are arrived at by 
mechanical application of the rating criteria.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Using Table VI of § 4.85 to compute a numeric score for each 
ear, the findings on VA audiometric examination in June 1999 
showed level IV hearing in the right ear and level IV hearing 
in the left ear, consistent with a ten percent rating under 
Diagnostic Code 6100.
 
It is possible that the veteran's bilateral hearing loss will 
increase in severity in the future.  If so, the veteran may 
always initiate a claim for an increased evaluation at that 
time.  However, based on the record as it now stands, there 
is no basis for assigning rating higher than the 10 percent 
currently assigned for bilateral defective hearing.  There 
were technical revisions of the rating codes for evaluating 
defective hearing in June 1999.  However, these changes were 
not substantive and do not affect the result in this case.  
The actual rating criteria remained identical.  The Board has 
used the new Diagnostic Code number.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  


ORDER

Entitlement to an increased rating above the 10 percent 
currently assigned for bilateral defective hearing is denied.  


REMAND

The Board notes that the veteran most recently underwent VA 
examination in June 1999 for disorders of the 
gastrointestinal system.  In July 1999 an examination was 
conducted for evaluation of varicose veins of the lower 
extremities and for evaluation of chronic bronchitis.  
However, the VA examiners indicated that the veteran's claims 
folder was not available for review in connection with the 
examinations.  Therefore the Board finds that further 
development is required regarding the veteran's claims of 
entitlement to increased ratings for gastric ulcer disease, 
status post vagotomy and pyloroplasty, rated 40 percent 
disabling; varicose veins of the right lower extremity, rated 
20 percent disabling; varicose veins of the left lower 
extremity, rated 20 percent disabling; and bronchitis, rated 
10 percent disabling.

The veteran's gastric ulcer disease, status post vagotomy and 
pyloroplasty, is rated under Diagnostic Code 7308, for 
postgastrectomy syndromes.  Under that Code, where the 
syndrome is severe, with associated nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia, a 60 
percent rating is assigned; where the syndrome is moderate, 
with less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss, a 40 percent rating is assigned.  
38 C.F.R. § 4.114, Diagnostic Code 7308 (2000).  These 
criteria must be addressed by the VA examination upon remand.  

Similarly, on remand for further examination of the extent of 
varicose veins of each lower extremity, the provisions of 
38 C.F.R. § 4.104, Diagnostic Code 7120 must be specifically 
addressed.  The July 1999 VA examination did not contain 
clinical findings which were sufficiently comprehensive for 
evaluation of varicose veins of each lower extremity. 

Regarding the veteran's chronic bronchitis, the Board notes 
that the veteran refused to undergo pulmonary function 
testing in association with his VA respiratory examination in 
July 1999, alleging that he had suffered loss of 
consciousness upon pulmonary function testing in the past.  
Pulmonary function testing is necessary to evaluate the 
veteran's chronic bronchitis under Diagnostic Code 6600.  As 
a matter of fact, the evaluation of chronic bronchitis under 
the current rating criteria is based virtually exclusively on 
pulmonary function testing.  The veteran's refusal to undergo 
such testing, absent medical evidence that such non-invasive 
testing would be detrimental to the veteran's health, may 
result in denial of the veteran's claim for an increased 
rating.  Such refusal to submit to testing is equivalent to 
failure to report for an examination, warranting denial of a 
claim under 38 C.F.R. § 3.655 (2000).  Accordingly, the 
veteran should be informed that if he refuses to undergo 
pulmonary function tests his claim for an increased rating 
for chronic bronchitis may be denied.  If the veteran again 
refuses to undergo pulmonary function tests, and it is 
medically determined that forceful expiration may be 
detrimental to the veteran's health, a medical examiner 
should be asked to attempt whatever other tests or 
examination may be used to determine impairment of 
respiratory functioning, and the RO must thereby approximate 
a rating for the veteran's service-connected respiratory 
disability, using Diagnostic Code 6600 or using by analogy 
other available Rating Codes.  If his refusal to undergo 
pulmonary function tests is not due to danger to health, the 
claim should be denied pursuant to 38 C.F.R. § 3.655.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for gastric ulcer 
disease, post operative status, varicose 
veins of the right lower extremity, 
varicose veins of the left lower 
extremity, and bronchitis since June 
1998, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder. 

2.  Thereafter, the veteran should be 
afforded a VA gastrointestinal 
examination to determine the nature and 
extent of any current gastric ulcer 
disease, status post vagotomy and 
pyloroplasty.  The claims folder 
including a copy of this Remand must be 
made available to the examiner prior to 
the examination and must be reviewed by 
the examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  All clinical 
findings should be reported in detail.  
The examiner should specifically address 
whether the postgastrectomy syndrome is 
severe, with associated nausea, sweating, 
circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.

3.  The veteran should be afforded a VA 
circulatory examination to determine the 
nature and extent of varicose veins of 
the left and right lower extremities.  
The claims folder including a copy of 
this Remand must be made available to the 
examiner prior to the examination and 
must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims folder 
has been reviewed.  All clinical findings 
should be reported in detail.  Use of 
Jobst stockings or other circulation 
assistance devices should be noted, but 
the examination should be conducted with 
those devices removed.  Specifically, for 
each lower extremity, the examiner must 
state whether there is massive board-like 
edema with constant pain at rest; 
persistent edema or subcutaneous 
induration, stasis pigmentation or 
eczema, and persistent ulceration; or 
persistent edema and stasis pigmentation 
or eczema, with or without intermittent 
ulceration. 

4.  The veteran should be informed that 
if he refuses to undergo pulmonary 
function tests upon respiratory 
examination, his claim for an increased 
rating for chronic bronchitis may be 
denied pursuant to 38 C.F.R. § 3.655.  

5.  Thereafter, the veteran should be 
afforded a VA respiratory examination to 
determine the nature and extent of his 
chronic bronchitis.  The claims folder 
including a copy of this Remand must be 
made available to the examiner prior to 
the examination and must be reviewed by 
the examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  All clinical 
findings should be reported in detail.  
The examiner should provide an opinion as 
to whether the veteran's health may be 
endangered by pulmonary function tests.  
If the examiner believes that the 
veteran's health may be endangered by 
pulmonary function testing, then the 
pulmonary examiner should so state on the 
examination report, and the pulmonary 
examiner must attempt whatever other non-
invasive tests or examinations may be 
used to determine impairment of 
respiratory functioning. 

If not precluded by danger to the 
veteran's health, pulmonary function 
tests must be conducted, and best FEV-1, 
FVC, FEV-1/FVC, single breath diffusion 
capacity carbon dioxide testing (DLCO 
(SB)), and maximum oxygen consumption in 
ml/kg/min must be specified.  If the 
pulmonary function tests present no 
danger to the veteran's health and the 
veteran refuses to undergo the tests, 
then no alternative examination or tests 
need be undertaken. 

These considerations notwithstanding, the 
pulmonary examiner must also address the 
presence or absence of each of the 
following:  cor pulmonale (right heart 
failure), right ventricular hypertrophy, 
pulmonary hypertension, episode(s) of 
acute respiratory failure, and the need 
for outpatient treatment oxygen therapy.
 
6.  The RO should review the claims 
folder and ensure that the foregoing 
development actions have been completed.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If the requested 
examinations do not fully comply, 
including review of the claims file, the 
examination report(s) must be returned 
for corrective action.

7.  The RO should then readjudicate the 
appealed claims of entitlement to 
increased ratings for gastric ulcer 
disease, status post vagotomy and 
pyloroplasty; varicose veins of the right 
lower extremity; varicose veins of the 
left lower extremity; and bronchitis.  
Regarding the claim of entitlement to an 
increased rating for chronic bronchitis, 
if the veteran has refused to undergo 
pulmonary function tests and such tests 
were determined by the VA pulmonary 
examiner to be potentially detrimental to 
the veteran's health, and alternative 
methods have been used by a VA pulmonary 
examiner in an attempt to ascertain the 
current level of impairment of 
respiratory functioning, then the RO must 
approximate the veteran's level of 
service-connected respiratory disability 
to Diagnostic Code 6600 or by analogy to 
other respiratory disabilities using such 
applicable Rating Codes as may apply.  If 
the veteran has refused to undergo 
pulmonary function tests and such tests 
were determined by the VA pulmonary 
examiner not to be potentially 
detrimental to the veteran's health, then 
the claim must be denied pursuant to 
38 C.F.R. § 3.655.  If the determinations 
remain adverse to the veteran, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this Remand is 
to procure clarifying data and to comply with governing law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals



 



